Pfeifer, J.,
concurring. I concur with the majority opinion and syllabus, but regret that the procedural posture of this case keeps us from addressing the problem it illustrates. The lack of jail space requires sentencing judges to concern themselves not only with justice, but also with practicalities. Trial judges cannot sentence defendants to facilities which cannot accommodate them *116and leave to the jailer the decision of prioritizing who actually serves sentences and when they serve them. The sentence is the responsibility of trial judges, who have no choice but to recognize the problem of jail overcrowding, monitor it, and find sentencing alternatives to relieve it.
Wright, J., concurs in the foregoing concurring opinion.
*117APPENDIX
Prisons full, and it sure is expensive When Americans sntd they were fed up with crime, politicians took them seriously. They passed laws mandating tougher sentences, necessitating a frenzy of prison building A report this week shows U.S. prison population at an all-time high. In Ohio, the Supreme Court Is dealing with a case that indicates many Ohio jails are operating at their r,,\ Certainly it is legitimate to wonder where this will all end. One thing is certain: so far it has entailed a hugh increase in taxpayer expense. Am) according to Reginald Wilkinson, director of the Ohio Department of Rehabilitation anil Correction, there is no rc- Glenn spite on the horizon. Gilbert For the record, ...... there has been a 298 percent increase in state spending on corrections jn the past 10 years, according to the Columbus-based Ohio Public Expenditure Council. In 1985, corrections constituted 2.9 percent of the slate’s budget; this year, that figure is up to 0 percent. As for the number of inmates in slate prisons, the figures arc. well, staggering. On July 1, 1985, there were 19,861 inmates. On July I of this year, there were 43,158. Nationally, prison population has just shown its largest one-year increase ever, making the United States first in the world when it comes to locking up its citizens, according to the Department of Justice. The United Slates now has an incarceration rate of 565 per 100,000 people, edging out the latest figure for Russia, according to the Sentencing Project, a nonprofit research group. Nationwide, the number of stale prison inmates increased by 9 percent. Ohio's one-year increase was less than that — 4.9 percent — but still "somewhat dramatic,” according to Wilkinson. Concerning jaifs, Ohio Supreme Court justices were asked this week if it is fair to force people to wait five years to serve 12 days behind bars. Nancy Hutchinson of Stark County was convicted in June 1993 of resisting arrest, criminal trespassing and disorderly conduct. When she showed up to serve her lime, she was told to return In July 1998. You can guess the rest of the story: she Hutchinson is not alone. At least 14,080 people statewide have been told to come back later to serve time in local jails because there was no room for them. Fortunately, this is NOT a problem in Lake, Geauga and Cuyahoga counties, apparently proving that we take care of our own. > At any rate, all of this illustrates that as a society we have gotten tough with criminals In Ohio, lire facts have many ramifications, among which ore: ft 11 you have more prisoners, you have fci’trr potential for problems. Ohio has TT,,,¡aiccd 18 prison escapes this year, compared to eight last year. Fourteen prisons have been built in Ohio in the past 10 years, most of them campus-style and with multiple buildings, according to Wilkinson. They reflected the corrections philosophy at (he time and were also popular because they were cheaper to build, he says. "The Idea was to have the least restrictive type of environment, but the type of prisoner we're sending to prison today is different," Wilkinson says. No kidding. Just think back to the April 1993 riot at the Lucasville prison that resulted in the deaths of guard Robert Vallandmghain and nine inmates. The state’s response was to plan to segregate (lie worst prisoners ami target them for (he $65 million "supermax" penitentiary under construction in Youngstown. ■ Perhaps there are alternatives to prison sentences for non-violent offenders. Wilkinson points out that for the first lime, (his has been recognized in a slate law, Senate Bill 2, passed earlier (his year. This is not to say that all non-violent offenders should be removed Tram prison. "Many of them need to be there," said Wilkinson. ■ There should be greater efforts to keep people from committing crimes in the first place. To this end, lite Ohio Office of Criminal Justice Services (OCJS) has established the Ohio Violence Prevention According to OVPC Director Sharon Reichard, the center's objectives are to reduce gun violence and promote peaceful relations. OVPC will be dispensing $150,000 to local programs with Hus aim. According to OVPC, police departments In Fairport Harbor, Madison Township and Willoughby Hills have such programs, as well as the Lake County Sheriffs Office and Lakeland Community College Campus Police. Other worthy local agencies working to prevent crime are Lake County’s Forbes House and the Lake-Gcauga Center on Alcoholism and Drug Abuse. ■ It would be helpful if a non-political approach were taken to solving the crime problem. Here is the best news of all. This has pretty much occurred in Ohio. Administrative and legislative branches are on the same page concerning what needs to be done to combat crime. Michael Lee, director of OCJS, which administers millions of dollars in federal grant money, points out that political leaders deliberately chose this non-election year for serious work on crime legislation. The result was 8 "balanced, proactive, reactive" remedy, Senate Bill 2, which almost everyone supported Stale Attorney General Betty Montgomery recently spoke to some second and third graders at an East Cleveland elemen- , tary school. "These kids told me about the horrors they experience daily," Montgomery reports. "And they’re crying out for help ... You and I can give these kids hope by committing ourselves to stopping lire people who terrorize." Glenn Gilbert n nwnaging alitor of lite News Heuthl \m mm vimoutm GH FlUSWClfiC ¿1,343 DEC-9-95